Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000421
                                                         29-NOV-2017
                                                         04:29 PM



                           SCWC-16-0000421

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                  vs.

                      MICHELLE HELEN CASTILLON,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-16-0000421; CASE NO. 3DTC-15-042273)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Michelle Helen
Castillon’s application for writ of certiorari filed on
October 11, 2017, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:    Honolulu, Hawai#i, November 29, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson